The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Declaration under 37 CFR 1.132 filed May 23, 2022, is sufficient to overcome the rejection of claims 1-3, 6-9, 12-15, and 18 based upon Weir, US 2004/0117034 A1.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 22-23 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Claim 22 is confusing as to the scope in that “a ring” is introduced twice, at lines 4 and 7.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 14-15, and 22-23 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Lince et al., US 2021/0259856 A1, which illustrates a prosthetic joint housing (e.g., cover 31 or the outer ring-like structure at distal end 7 in Figure 4), a drive motor 3 directly or indirectly attached to the housing (Figures 1 and 5; paragraphs 0061, 0085), a ring 5 common to a first epicycloidal reduction stage 1 and a second cycloidal reduction stage 2 of a friction planetary drive having planet gears 11 that are bushings (Figures 1-3; abstract; paragraphs 0014, 0033-0035, 0050, 0063+), and an output drive shaft 20 moving a prosthetic wrist joint via output rotating element 24 (paragraphs 0028, 0063, 0079, 0084).  Regarding claims 2-3, 14-15, and 22-23, the planet gears are low friction bushings by virtue of the ball bearings, which are capable of supporting axial loads (Figure 1; paragraphs 0035, 0066, 0073); shafts 122 are of lesser diameter (Figure 2; paragraphs 0037, 0066, 0069), sun gear 10 is a pin (Figure 1; paragraphs 0065+), and the ring 5 is a cylinder bushing (paragraphs 0050, 0063).
Claims 6-9, 12-13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lince et al., US 2021/0259856 A1.  Regarding claims 6 and 9, motor stall sensing systems based on angular velocity or motor current were well known in the art and would have been obvious in order to adaptively attain and maintain desired orientations of the terminal device with respect to the remainder of the prosthetic arm [paragraphs 0001, 0004 (last sentence), 0027, 0054], with the ordinary practitioner having been left to select an appropriate “control unit” (paragraph 0085).  Regarding claims 7 and 18, a DC brushless motor 3 would have been obvious from paragraph 0061 (“commercial brushless motor”) and the portable nature of typical arm prostheses; O-rings would have been obvious from the cover 31 and electrical terminals 8 (Figure 5; paragraph 0085) in order to prevent entry of contaminants.  Regarding claim 8, active compliance with a hybrid position and force controller would have been obvious in order to save power and to improve accuracy relative to external loads (paragraphs 0027, 0054).  Regarding claim 12, an extension stop would have been obvious in order to prevent overextension of the joint (paragraph 0054).  Regarding claim 13, sealing openings of an output revolving drive shaft would have been obvious in order to prevent inward migration of particles that potentially cause friction or wear and also to dampen sound (paragraph 0034).
Claims 4-5, 10-11, and 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Applicant’s remarks have been considered but are deemed moot in view of the new grounds of rejection.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David H. Willse, whose telephone number is 571-272-4762.  The examiner can normally be reached on Monday through Thursday.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jennifer Dieterle can be reached at telephone number 571-270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal.  Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/DAVID H WILLSE/            Primary Examiner, Art Unit 3774